DETAILED ACTION
Claims 1-27 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Peristaltic Pump with Sliding Chassis Connected to Cover.


The disclosure is objected to because of the following informalities:
Applicant uses the term "groove" to describe pivot points on chassis 302a (See applicant filed specification para 0039, 0047-0048). The groove 302e connects arm 310 end 310a to the chassis 302a.  The only disclosed connections between the arm 310 and the chassis 302a are groove 302e and first pivot 311 (applicant’s spec para 0045). Applicant’s figure 6A, depicts groove 302e, and the label line is in the vicinity of pivot 311, and a person of ordinary skill in the art would not be able to distinguish how a groove 302e in figure 6a could connect the chassis 302a and arm 310, if it were not related to the pivot 311. The term “groove” is a term of art that describes a cut into a surface, and the term is not used to refer to a connection between objects. Applicant’s use of the term “groove” is so different from that which is generally accepted in the art that it interferes with proper search and proper understanding of applicant's invention. For the limited purpose of evaluation, groove will be interpreted as a hinge that encompasses a pivot point.
Examiner notes that the hinge is capable of the stop function by restricting movement. In this case, the hinge restricts movement to rotational movement around one axis. It therefore stops lateral, non-rotational movement in all directions.
Appropriate correction is required.

Claim Objections

Claims 3, 5, 10, 11, and 12 are objected to because of the following informalities:  
Claim 3 recites “each end of the arm is within 1 mm of a first and second stop respectively.” The first and second stop refer to the stop at one end of the arm and the stop at the other end of the arm.  To clarify that “a first and second stop” are the same as “a stop” recited in claim 1 line 11, insert a limitation “the stop comprises a first and a second stop.”
Claim 5 recites “wherein when closed, the stop restricts further movement of the corresponding member away from the chassis retaining portion.” In the act of closing the lid, the corresponding member moves toward the chassis retaining portion. Therefore the limitation “restricts further movement,” would be referring to movement –toward-- the chassis retaining portion and --not away-- from the chassis retaining portion. Change the term “away from” to “toward.” For the limited purpose of evaluation, the term will be interpreted as “toward.”
Claim 5 dependent on claim 3 recites “the stop.” “The stop” refers to the first and second stop of claim 3 collectively. To clarify this meaning change “the stop” to “the first and second stop.”  
Regarding claims 10-12, applicant claims “a groove” wherein the arms are disposed in the groove. From the figures it appears that the groove is a reference to hinges or pivot points and not to grooves as are commonly known in the art (See Specification objection above).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Sell (US 2018/0003169).

    PNG
    media_image1.png
    575
    852
    media_image1.png
    Greyscale

Van Stell Fig 1

Regarding claim 1, Van Stell discloses a peristaltic pump (peristaltic pump 100, para 0023) comprising: a chassis (occlusion bed 140, par 0026) and a chassis retaining portion (base 110 with slots 116, and retainer housing 152, para 0027-0028, 0031) forming a cavity (area between base 110, retainer housing 152, lid 120 and occlusion surface 142); a rotor (rotor 130, para 0038) disposed within the cavity such that tubing can be held between the rotor and the chassis (tubing 133 is held between the rotor 130 and occlusion bed 140, para 0026) and/or the chassis retaining portion (tubing 133 extends between the rotor 130 and the retainer housing 152; retainer housing 152 is a component of base 110); a cover (lid 120, para 0041); and a linkage (hinge 144, 112, 124, linkage assembly 170, par 0041) coupling the cover to the chassis, the linkage comprising an arm (fig 3A, curved arms 310, para 0042), wherein when opening the cover, the arm pivots such that the chassis moves away from the chassis retaining portion to widen the cavity (fig 6a – 6b, linkage assembly slides the occlusion bed toward the rotor when lid is closed and away when lid is opened, para 0022), wherein when closing the cover, the arm pivots such that the chassis moves toward the chassis retaining portion (id.), and wherein when closed, a stop (applicant’s 1st embodiment is anticipated by stop as hinge 146, para 0039; applicant’s 2nd embodiment is anticipated by stop as the edge of slots 116; See applicants fig 6A, and filed spec at para 0047, 0048; examiner notes that “stop” is being broadly interpreted as a mechanism which restricts movement; in the case of a hinge, a stop restricts movement to only allow pivoting; in the case of legs 148 and slots 116 they restrict movement to the tracks of the slots 116) restricts further movement of a corresponding member (applicant’s 1st embodiment is anticipated by curved arms 310; applicant’s 2nd embodiment is anticipated by legs 148 of the occlusion bed 140, para 0031; in the case of curved arms 310, movement is restricted to only the pivoting direction; while in the case of legs 148, movement is restricted to only the sliding direction along the tracks) toward the chassis retaining portion (once the lid 120 is closed, there is no freedom of movement at either the hinges, or legs 148, therefore, neither can move further toward any portion of the chassis retaining portion).
Regarding claim 2, Van Stell discloses the peristaltic pump of Claim 1 (applicant’s 1st embodiment), wherein when closed, the corresponding member is an end of the arm (curved arms 310, para 0042) the end of the arm is within 2 mm of the stop (hinge 146, is implicitly in contact with curved arms 310 because it is a hinge joint; being in contact is within 2mm of distance; See applicant’s filed spec para 0047 stop may contact the corresponding member; See drawing below). 

    PNG
    media_image2.png
    429
    624
    media_image2.png
    Greyscale

Van Stell, fig 6D

Regarding claim 3, Van Stell discloses the peristaltic pump of Claim 2 (applicant’s 1st embodiment), wherein when closed, [[wherein the stop comprises a first and a second stop]], each end of the arm is within 1 mm of [[the]] first (fig 6A, hinge 146, para 0040, See Drawing at claim 2; as noted in claim 2, hinge joints in contact and therefore within 1mm) and [[the]] second stop (hinge 124, para 0038, See drawing at claim 2) respectively  (stop is being interpreted as meaning hinge, as discussed at the drawing objection above). 
Regarding claim 4, Van Stell discloses the peristaltic pump of Claim 3 (applicant’s 1st embodiment), wherein when closed, each end of the arm contacts the first and second stop respectively (implicitly there is contact between arm 310 and hinges 146 and 124; See argument below; See drawing at claim 2). 
Examiner notes that contact between arm 310 and hinges 146 and 124 can be interpreted several ways. The arm 310 is a component of the hinge 146 and 124 because the hinge pins 176 and 172 connect the ends of arms 310 to the hinge. Therefore either, the arm 310 can be considered to be in contact with the ends of the arms 310 which connect to the hinge; or the arms 310 can be said to be in contact with the other components of the hinge such as pins 172, 172, mounting bracket 122  (para 0035) or occlusion bracket 144 (para 0026). The examiner is interpreting the arms 310 being in contact with their own ends of the arms 310 disclosing the above limitation.
Regarding claim 5, Van Stell discloses the peristaltic pump of Claim 3 (applicant’s 1st embodiment), wherein when closed, the stop restricts further movement of the corresponding member [[toward]] (once cover is closed, the pivot at hinge does not move in any directions) the chassis retaining portion (hinges 124 and 146 restrict movement of arm 310 as they are hinge joints). 
Regarding claim 6, Van Stell discloses the peristaltic pump of Claim 1 (applicant’s 1st embodiment), wherein the linkage comprises a first pivot (hinge 146) secured relative to the chassis and a second pivot (hinge 124) secured relative to the cover. 
Regarding claim 7, Van Stell discloses the peristaltic pump of Claim 6 (applicant’s 1st embodiment), wherein when opening and closing the cover, the cover pivots about the second pivot (hinge 124), causing the arm to pivot about the first pivot (fig 6A-6D shows the relative pivot movement at hinge 124 and hinge 146). 
Regarding claim 8, Van Stell discloses the peristaltic pump of Claim 7 (applicant’s 1st embodiment), wherein the arm comprises a first end (end of arm 310 connected to hinge 146) and a second end (end of arm 310 connected to hinge 124), and wherein the first end of the arm is positioned at the first pivot (hinge 146). 
Regarding claim 9, Van Stell discloses the peristaltic pump of Claim 8 (applicant’s 1st embodiment), wherein when opening the cover, the cover is configured to contact the second end of the arm to cause the arm to pivot about the first pivot (fig 6a-6d, as lid 120 opens, hinge 124 rotates and pulls on arm 310 and arm 310 pulls and rotates on hinge 146). 
Regarding claim 10, Van Stell discloses the peristaltic pump of Claim 1 (applicant’s 1st embodiment, applicant’s fig 6A, groove 302e, applicant’s filed spec, para 0039, 0047-0048), wherein the stop is formed by an end of a groove (hinge 146 is being interpreted as a groove in line with applicant’s drawing’s fig 6a, and spec para 0047-0048; applicant’s fig 6a, shows that groove 302e is a hinge, see applicant’s spec para 0047-0048), and the arm is disposed within the groove (arm 310 is within the hinge 146 joint, See drawing at claim 1). 
Regarding claim 11, Van Stell discloses the peristaltic pump of Claim 10 (applicant’s 1st embodiment, applicant’s fig 6A, groove 302e, applicant’s filed spec, para 0039), wherein the groove (Van Stell, fig 1, hinge 146) is disposed in the chassis (Van Stell, fig 1, hinge 146 is disposed in the occlusion bed 140, par 0026, See drawing at claim 1). 
Regarding claim 12, Van Stell discloses the peristaltic pump of Claim 10 (applicant’s 1st embodiment), wherein the arm comprises a first end (end of arm 310 connected to hinge 146) and a second end (end of arm 310 connected to hinge 124), and wherein the first end of the arm is disposed in a first groove (hinge 146) and the second end of the arm is disposed in a second groove (hinge 124). 
Regarding claim 13, Van Stell discloses the peristaltic pump of Claim 1 (applicant’s 1st embodiment), wherein the arm comprises a first arm (arm 310 comprises two arms, See annotated drawing below) on a first side of the chassis (arm 310 connects to both a first side and a second side of the occlusion bed 140, See drawing at claim 1) and a second arm (second arm of arms 310, See annotated drawing below) on a second side opposite the first side of the chassis (arm connects to a second side of the occlusion bed 140, See drawing at claim 1). 

    PNG
    media_image3.png
    491
    658
    media_image3.png
    Greyscale

Annotation on Van Stell fig 3A
Regarding claim 14, Van Stell discloses the peristaltic pump of Claim 1 (applicant’s 2nd embodiment), wherein the stop and corresponding member comprise male (Van Stell, fig 2, legs 148, para 0031, See Drawing Below; legs 148 incorrectly labelled in figures as 146) or female connectors (slots 116, para 0031, See Drawing Below) between the chassis (legs 148 a component of occlusion bed 140) and the chassis retaining portion (slots 116). 


    PNG
    media_image4.png
    618
    681
    media_image4.png
    Greyscale


Annotations on Van Stell Fig 2,
Regarding claim 15, Van Stell discloses the peristaltic pump of Claim 1 (applicant’s 2nd embodiment), wherein the stop and corresponding member comprise male (legs 148, para 0031; See annotated figure at claim 14) and female connectors (slots 116, para 0031; See annotated figure at claim 14) between the cover (lid 120) and the chassis (the first of two alternative recitations; the second recitation is addressed by the prior art) and/or chassis retaining portion (the second of two alternative recitations; base 110 with slots 116 and retainer housing 152, and retainer housing 152, para 0031; the connectors are between the base 110 and the lid 120 via the occlusion bed 140). 
Regarding claim 16, Van Stell discloses the peristaltic pump of Claim 1, further comprising a lock (latch 126, para 0024) configured to couple the cover and the chassis retaining portion (latch 126 is flexible and configured to slide over ledge 158 and engage a shoulder of base 110, para 0024). 

    PNG
    media_image5.png
    575
    852
    media_image5.png
    Greyscale

Annotations on Van Stell fig 1

Regarding claim 19, Van Stell discloses a method of installing tubing (tubing 133) into a peristaltic pump (pump 100), the method comprising: providing the peristaltic pump, the peristaltic pump comprising: a chassis (occlusion bed 140, para 0026) and a chassis retaining portion (base 110 with slots 116, and retainer housing 152, para 0027-0028, 0031) forming a cavity (area between base 110 with retainer housing 152, lid 120 and occlusion surface 142), a rotor (rotor 130, para 0038) disposed within the cavity, a cover (lid 120, para 0041), and a linkage (hinge 144, 112, 124, linkage assembly 170, par 0041) coupling the cover to the chassis, the linkage comprising an arm (curved arms 310, par 0042); opening the cover, causing the arm to pivot such that the chassis moves away from the chassis retaining portion to widen the cavity (fig 6a – 6b, method to replace tubes;  linkage assembly slides the occlusion bed toward the rotor when lid is closed and away when lid is opened, para 0022); placing the tubing within the cavity (replace tubes, para 0022, tubes go between rotor and occlusion surface, para 0038); and closing the cover, causing the arm to pivot such that the chassis moves toward the chassis retaining portion and restricting further movement toward the chassis retaining portion (fig 6a – 6b, linkage assembly slides the occlusion bed toward the rotor when lid is closed and away when lid is opened, para 0022). 
Regarding claim 20, Van Stell discloses the method of Claim 19 (applicant’s 1st embodiment; applicant’s fig 6A, groove 302e, applicant’s filed spec, para 0039, 0047-0048), wherein the closing step comprises closing the cover so that when closed, an end of the arm (arm 310, See annotations at claim 13) is within 2 mm of a stop (hinges 146, 124; arm 310 and hinges 146, 124 are in contact with each other as hinged bearing connections and are implicitly within 2mm; arm 310 is a component of the hinge and is therefore within 2mm of the stop).
Examiner notes, see further arguments at claim 4. 
Regarding claim 21, Van Stell discloses the method of Claim 20 (applicant’s 1st embodiment), wherein the closing step comprises closing the cover so that when closed, each end of the arm (one end of arm 310 connected to hinge 146, the other end to hinge 124) is within l mm of a first (hinge 146) and second (hinge 124) stop respectively (arm 310 and hinges 146, 124 are in contact with each other as hinged bearing connections and are implicitly within 1mm). 
Regarding claim 22, Van Stell discloses the method of Claim 21 (applicant’s 1st embodiment), wherein the closing step comprises closing the cover so that when closed, each end of the arm contacts (one end of arm 310 connected to hinge 146, the other end to hinge 124, as hinge bearings) the first (end of arm 310 connected to hinge 146) and second stop (end of arm 310 connected to hinge 124) respectively. 
Regarding claim 23, Van Stell discloses the method of Claim 19 (applicant’s 2nd embodiment), comprising connecting male (legs 148, para 0031) and female (slots 116, para 0031) connectors between the chassis (occlusion bed 140, with legs 148) and the chassis retaining portion (base 110, with slots 116). 
Regarding claim 24, Van Stell discloses the method of Claim 19 (applicant’s 2nd embodiment), comprising connecting male (legs 148, para 0031) and female (slots 116, para 0031) connectors between the cover (lid 120) and the chassis and/or chassis retaining portion (base 110 with slots 116, connected to lid 120 via linkage with occlusion bed 140 with legs 148). 
Regarding claim 25, Van Stell discloses the method of Claim 19, comprising locking the cover to the chassis retaining portion (latch 126 is flexible and configured to slide over ledge 158 and engage a shoulder, para 0024). 
Regarding claim 26, Van Stell discloses the method of Claim 19, comprising placing a rotor (rotor 130 is within the cavity between base 110, and lid 120) within the cavity prior to closing the cover (the rotor 130 is within the cavity when the lid 120 is closed, para 0022). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Snell in view of Hackman (US 4,518,327).

Regarding claim 17, Van Stell discloses the peristaltic pump of Claim 1. Van Stell is silent as to whether the rotor is removable. 
Hackman teaches a peristaltic pump rotor (fig 9, fig 9, circular head section 6 of rotor 4, c 9 ln 26-27, See annotation below) wherein the rotor is removable (screw 29 connects circular head section 6 to spindle 34; implicitly if the screw 29 is removed the cylinder head can be removed, c 10 ln 48-55).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the rotor of Van Snell with a removable fastener such as the screw of Hackman in a well known manner, in order to be able to remove the rotor for maintenance or replacement, thereby improving the repairability of the invention.
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Snell in view of Ray (US 6,203,296).
Regarding claim 18, Van Stell discloses the peristaltic pump of Claim 1. Van Stell does not disclose the pump comprising a clip configured to couple the rotor and the chassis retaining portion to hold the rotor in place.  Ray teaches a peristaltic pump rotor (fig 7, rotor 138, c 6 ln 41) and chassis retaining portion (base of case 101, c 5 ln 61) wherein the pump comprises a clip (bridge 139, c 6 ln 42) configured to couple the rotor (rotor 138 is held between base of case 101 and bridge 139, c 6 ln 41-43) and the chassis retaining portion to hold the rotor in place (id.). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the rotor of Van Snell with a removable fastener such as the bridge 139, in order to be able to remove the rotor for maintenance or replacement, thereby improving the repairability of the invention.
Regarding claim 27, Van Stell discloses the method of Claim 19. Van Stell does not disclose comprising placing a clip to hold the rotor in place. 
 Ray teaches a peristaltic pump rotor (fig 7, rotor 138, c 6 ln 41) placing a clip (bridge 139, c 6 ln 42) to hold the rotor in place (rotor 138 is held between base of case 101 and bridge 139, c 6 ln 41-43).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the rotor of Van Snell with a removable fastener such as the bridge 139, in order to be able to remove the rotor for maintenance or replacement, thereby improving the repairability of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fulmer (US 2007/0140880) includes a removable rotor as claimed. Fujii (US 2010/0224547) includes linkages (fig 2, element 6) that move a chassis (4) as claimed. Shibasaki (US 2005/0069436) includes a stopper member (54) between the lid and carriage retaining portion (See Fig 2). Jarnagin (US 2011/0300010) includes a carriage with linkage to the lid as claimed (See Fig 7-9B). Skelton (GB 2538556) includes a clip to the top of rotor as claimed (Fig 1, element 3). Brugger (US 5,928,177) includes stoppers between the lid and carriage retaining portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746